Citation Nr: 0215303	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  95-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the service-connected arthritis of the right knee.  

2.  Entitlement to an initial rating higher than 10 percent 
for the service-connected arthritis of the lumbar spine.  

3.  Entitlement to an initial compensable rating for the 
service-connected arthritis of the right elbow.  

4.  Entitlement to an initial compensable rating for the 
service-connected arthritis of the left elbow.  






REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from June 1968 to July 1975, 
from May 1977 to November 1981, and from November 1985 to 
March 1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in May 1995.  

In June 1997, the Board remanded the case to the RO to afford 
the veteran the opportunity for another hearing.  

The veteran then testified before a former Member of the 
Board at a hearing at the RO in October 1997.  

The Board again remanded the case for additional development 
of the record in January 1999 and in January 2001.  

In his Substantive Appeal submitted in February 1995, the 
veteran also contended that he was entitled to service 
connection for arthritis of the cervical spine.  As that 
issue has not been fully developed for appellate review, it 
is referred to the RO for such further development as may be 
necessary.  



FINDINGS OF FACT

1.  The service-connected arthritis of the right knee is 
shown to have been manifested by pain on prolonged standing 
and walking, difficulty ascending staircases, and some 
fatigue and crepitance; the knee is stable with a 
demonstrated range of motion from 0 degrees of extension to 
125 degrees of flexion, but the service-connected disability 
picture more nearly approximates that of moderate severity.  

2.  The service-connected arthritis of the lumbar spine is 
shown to have been manifested by L4-L5 disk space narrowing 
with related functional loss due to pain that more nearly 
approximates that of a moderate degree.  

3.  The service-connected right elbow disability picture is 
shown to have been manifested by likely mild degenerative 
changes and a loose body within the joint space with a 
related noncompensable functional loss due to pain.  

4.  The service-connected left elbow disability picture is 
shown to be manifested by a noncompensable functional loss 
due to pain; x-ray evidence of degenerative changes or other 
is not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected arthritis of the right 
knee are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  

2.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected arthritis of the lumbar 
spine are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5292, 5295 (2002).  

3.  The criteria for the assignment of an initial rating of 
10 percent for the service-connected right elbow arthritis 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5206, 5207 (2002).  

4.  The criteria for the assignment of an initial compensable 
rating for the service-connected left elbow disability are 
not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5206, 5207 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remands.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities.  

Moreover, as there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Factual Background

A.  During Service

(1)  Right Knee

A careful review of service medical records shows that the 
veteran complained of having right knee pain in April 1990.  
There was no history of trauma.  The veteran denied any 
swelling or locking.  An examination revealed no swelling, 
effusion, heat or crepitus.  There was full flexion and 
extension.  The tests conducted were within normal limits.  
The assessment was that of soft tissue inflammation of 
unknown etiology.  

The service medical records show that the veteran complained 
of having knee pain on various occasions in 1992 and was 
treated for anterior knee pain in March and April 1993.  An 
examination revealed mild tenderness.  



(2)  Lumbar Spine

A careful review of service medical records shows that the 
veteran complained of having low back pain on several 
occasions.  The service medical records show an assessment of 
low back strain in November 1993, and reveal a diagnosis of 
degenerative joint disease of the veteran's back at the time 
of his retirement examination in March 1994.  


(3)  Bilateral Elbows

A careful review of service medical records at the time of 
the veteran's initial separation examination in April 1975 
shows a notation of "pain in elbows."  The examiner also 
noted no clinical history, complications or sequela.  



B.  After Service

The veteran underwent a VA examination in May 1994.  His 
medical history recorded multiple orthopedic complaints.  The 
veteran had complained of having had knee problems for 
approximately 3 and 1/2 years and had been given a profile in 
service that allowed him to discontinue running for the last 
two years.  The veteran had pain on standing and on stairs, 
and his knees swelled with running.  

The veteran's low back problems dated back 10 to 12 years.  
He denied any specific history of trauma or injury.  The 
veteran complained of having pain with bending and occasional 
bilateral posterior thigh pain.  He had physical therapy with 
some relief and currently took no medications for his back.  
X-ray studies had revealed degenerative changes in his lower 
lumbar spine.  

An examination of the veteran's lower back revealed no 
postural abnormality or fixed deformity.  His range of motion 
included that of 85 degrees of forward flexion, 20 degrees of 
backward extension, 30 degrees of right and left flexion and 
35 degrees of right and left rotation.  Straight leg raising 
was negative, bilaterally; minimal muscle atrophy was noted.  
His deep tendon reflexes were 2+ and symmetric at the knee 
and ankle.  

An examination of the knees revealed no swelling or 
deformity.  The veteran had minimal pain with patellar 
mobilization and compression.  There was significant pain 
with resisted knee extension.  His range of motion was from 0 
degrees of extension to 130 degrees of flexion, bilaterally; 
the McMurray's test was negative.  There was no evidence of 
either ligamentous instability or meniscal tear.  There was 
no medial or lateral instability or evidence of patellar 
tendinitis.  There was no medial or lateral joint line 
tenderness.  

The diagnoses were those of chronic intermittent low back 
pain, possible early degenerative changes; and history and 
physical examination consistent with idiopathic anterior knee 
pain versus early degenerative changes of the patellofemoral 
joint.  The examiner noted that radiographic correlation was 
required.  

In a May 1994 rating decision, the RO granted service 
connection for arthritis of the right knee and assigned a 10 
percent rating under Diagnostic Code 5010; granted service 
connection for arthritis of the lumbar spine and assigned a 
10 percent rating under Diagnostic Code 5292; and granted 
service connection for right elbow disability and left elbow 
disability and assigned noncompensable ratings under 
Diagnostic Codes 5215 and 5206.  Each of these ratings was 
made effective in April 1994.  

The VA outpatient records dated in April 1995 show that the 
veteran complained of having pain in his elbows and back.  He 
reported having difficulty sleeping and morning stiffness.  
The assessments were those of mild degenerative joint disease 
and fibromyalgia.  

The testimony of the veteran at a hearing before an RO 
hearing officer in May 1995 was to the effect that he had 
good days and bad days and that his pain would radiate from 
his shoulders through his elbows.  He testified that he had 
difficulty swinging a hammer and throwing a softball.  He 
also testified to having pain and swelling in his knee.  With 
respect to the arthritis in his back, the veteran testified 
that he could not sit for more than 15 or 20 minutes or do a 
lot of walking without having pain.  

The veteran testified at a hearing before a former Member of 
the Board in October 1997 to the effect that he could not sit 
very long and had a hard time driving due to the pain in both 
his back and knees.  He also testified that he had a 
difficult time holding items in his hands and had extreme 
pain just lifting a coffee cup up to his lips.  He also had 
difficulty sleeping.  

The veteran underwent a VA examination in June 1999.  He 
complained of having knee pain and that his symptoms were 
worse when going upstairs.  The veteran reported this pain 
occurring for about 12 to 15 years and did not recall any 
previous injury.  He reported his symptoms gradually becoming 
worse.  The veteran could only walk about one tenth of a mile 
and climb about one flight of stairs before his pain became 
debilitating.  Relief came with rest as well as with aspirin.  

The veteran also complained of having had bilateral elbow 
pain for the past 12 to 15 years.  He reported that the pain 
was constant and was worse with lifting objects greater than 
10 to 15 pounds.  Again, relief came with rest and with 
aspirin.  

The veteran complained of having had low back pain for the 
past 12 to 15 years.  He did not recall any previous injury.  
He reported having physical therapy in service for his low 
back pain and had slight improvement.  The veteran denied any 
bowel or bladder dysfunction or signs of radiculopathy.  

An examination of the veteran's knees revealed no effusion.  
His range of motion was from 0 degrees to 125 degrees of 
flexion.  There was positive medial facet tenderness and mild 
patellofemoral crepitus with pain.  The veteran had no medial 
or lateral joint line tenderness.  The veteran had no varus 
or valgus instability or anterior or posterior instability.  
The Lachman and McMurray signs were negative.  

X-ray studies taken of the veteran's right knee demonstrate 
no incongruence, patella tilt, displaced fracture or 
significant arthritic change.  

An examination of both elbows demonstrated tenderness to 
palpation along the posterolateral aspect of his elbows.  His 
range of motion was from 0 degrees to 135 degrees of flexion.  
Supination and pronation in both elbows were to 90 degrees.  
His motor examination was 5/5 distally, and sensation was 
intact and equal in all dermatomes.  

X-ray studies taken of the veteran's right elbow demonstrate 
no joint incongruity or significant soft tissue abnormality.  
A loose body was suggested within the joint space.  X-ray 
studies taken of the veteran's left elbow demonstrated no 
joint incongruity, displaced fracture or soft tissue 
abnormality.  

An examination of the lower back demonstrated a normal 
lumbosacral vertebral contour.  No paraspinal spasms were 
noted.  The veteran had no focal areas of tenderness to 
palpation, but did localize his discomfort to the L4 to S1 
levels.  His flexion was to 90 degrees and extension was to 
30 degrees.  The veteran was able to side bend 45 degrees, 
bilaterally, with no exacerbation of his symptoms.  Motor 
examination was 5/5 for bilateral lower extremities.  His 
sensation was intact and equal, bilaterally, in all 
dermatomes.  Straight leg raising was negative, and the 
veteran was able to toe and heel walk without difficulty.  

X-ray studies taken of the veteran's lumbar spine note mild 
anterior spondylosis throughout the lumbosacral spine.  There 
was moderate L4-L5 disk space narrowing; the remaining levels 
were preserved.  There was no facet arthropathy, subluxation 
or acute displaced fracture.  

The examiner's impression, with respect to the veteran's 
knees, was that of mild evidence of patellofemoral disease.  
With respect to the veteran's elbows, the examiner found that 
subjective posterolateral pain was demonstrated, which could 
be from overuse.  The examiner found that the veteran's 
lumbar spine demonstrated myofascial type pain and 
discomfort.  

A CT scan of the veteran's right elbow in January 2000 
reveals a 10 x 2 mm bony density within the soft tissues, 
just medial to the capitellum and the head of the right 
radius.  A portion of this bony density appeared to extend 
into the posterosuperior aspect of the radioulnar joint.  
Very minimal degenerative changes were at the right elbow.  
No other abnormalities were seen.  

A report of VA examination in August 2000 reflects that the 
veteran would probably have additional range of motion loss 
involving his elbows, knees and lower back after significant 
activity, due to arthritis.  It was the opinion of the 
examiner that the veteran would lose a fair amount of initial 
degrees of range of motion and should undergo fatigue testing 
with an occupational therapy examination.  

The veteran underwent a VA examination in January 2002.  He 
complained of having bilateral elbow, right knee and low back 
pain.  He reported that the pain usually began with 
stiffness.  He became better with motion, but was sore by the 
end of the day.  He described no locking of the knee, just 
pain and stiffness.  He tried some medications that helped 
somewhat with the pain.  He reported that his right knee hurt 
all the time, and standing for long periods made the pain 
worse.  He did not use braces, crutches or canes.  He 
recalled no injury to his knee and had no history of 
inflammatory arthritis.  

The veteran reported the same kind of pain and stiffness in 
the morning with his elbows and soreness in the afternoon.  
He reported his right elbow was worse than his left elbow, 
but recalled no specific injuries to his elbows.  

The veteran complained mostly of low back pain and stiffness 
in the morning.  He reported that the pain was worse with 
standing for long periods and was relieved with rest and 
lying flat.  The veteran reported that his back hurt all the 
time and that he did not really have flare-ups.  He did not 
use crutches, braces or canes.  He recalled no history of 
injury to his back.  

Upon examination of the veteran's back, he was able to bend 
forward almost to 90 degrees and was able to extend to 30 
degrees.  The veteran was able to bend laterally left and 
right to 45 degrees.  He had 5/5 motor strength in his 
bilateral lower extremities, quadriceps, hamstrings, tibial 
interosseus, extensor hallucis longus and flexor hallucis 
longus.  His extremities were well perfused.  His sensation 
was intact throughout.  The veteran had a normal lumbar 
lordosis.  

X-ray studies of the veteran's lumbar spine notes mild 
spondylosis.  There was mild L4-L5 disk space narrowing.  
There was mild facet arthropathy from L3-L4 to L5-S1.  
Neither subluxation nor fracture were seen.  

Upon examination of the veteran's right knee, he complained 
mostly of having knee pain with knee flexion.  He did have 
palpable patellofemoral crepitance and varus angulation of 
both knees.  His knees were stable to varus and valgus 
stress.  He had anterior and posterior draw sign and negative 
Lachman.  Effusion was +1, bilaterally; sensation was intact.  

X-ray studies of the veteran's right knee demonstrate no 
patellar tilt.  His joint spacing was maintained, and there 
was no degenerative change.  

Upon examination of the veteran's elbows, he had full range 
of motion in flexion and extension.  He was able to extend to 
0 degrees and flex to 140 degrees.  He had full supination 
and pronation.  He was able to pronate to 80 degrees and 
supinate to 90 degrees.  He did have pain with pronation on 
the right more than the left.  

X-ray studies of the veteran's right and left elbows 
demonstrate that joint spaces were maintained.  There was no 
degenerative change or evidence of acute injury.  

The examiner's impressions were those of mechanical low back 
pain without radiculopathy; painful elbows and right knee; 
and bilateral elbow pain.  The examiner commented that the 
veteran did not appear to have decreased range of motion in 
either elbow or his right knee.  It was the opinion of the 
examiner that the veteran most likely had patellofemoral 
arthritis, moderate in severity, in the right knee.  

With respect to the veteran's elbows, the examiner commented 
that the veteran had excellent range of motion and no 
instability, but might have some mild degenerative changes.  


III.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board notes that service connection is not in effect for 
fibromyalgia.  As such, symptoms attributable to this non-
service-connected disability may not be considered in the 
evaluation of each service-connected disability.  38 C.F.R. 
§ 4.14.


(1)  Right Knee

A review of the record shows that service connection is in 
effect for arthritis of the right knee, and that the current 
10 percent evaluation has been assigned under Diagnostic Code 
5010.  The medical evidence includes findings of no 
instability and no limitation of motion along with complaints 
of pain and swelling.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

In this case, the report of the veteran's VA examination in 
June 1999 shows that the range of motion of the veteran's 
right knee was from full extension of 0 degrees to limited 
flexion of 125 degrees, which is slightly below the standard 
range of motion.  

At the most recent VA examination in January 2002, the 
examiner noted palpable patellofemoral crepitance and varus 
angulation of the right knee. The veteran also reported pain 
and stiffness, but no locking of the right knee.  Prolonged 
standing and walking and ascending stairs made the pain 
worse.  

Functional impairment caused by pain is to be reflected in 
the rating for limitation of motion.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  This recent medical evidence supports the 
assignment of a higher rating under Diagnostic Code 5260 
based on likely moderate functional loss due to pain. 

The Board finds that a rating of 20 percent under the DeLuca 
principles is for application in this case consistent with a 
level of impairment that more nearly approximates that of 
functional limitation of flexion to 30 degrees due to pain.  
The veteran has been diagnosed with moderate patellofemoral 
arthritis in the right knee.  

While the evidence reflects an element of fatigue and 
probable additional range of motion loss after significant 
activity involving the right knee, there is no indication of 
impairment of extension or flexion due to pain that would 
warrant the assignment of a rating higher than 20 percent.  

Likewise, the recent medical evidence shows that the right 
knee is stable.  There is no evidence of dislocation or 
subluxation in the veteran's right knee to support the 
assignment of a separate 10 percent rating under Diagnostic 
Code 5257.  

The Board finds that the evidence shows that this level of 
impairment due to the service-connected arthritis of the 
right knee has existed since the effective date of the claim.  
As such, a "staged" rating is not indicated.  Fenderson, 
12 Vet. App. 119.

Accordingly, a rating of 20 percent for the service-connected 
right knee arthritis is warranted.  


(2)  Lumbar Spine

A review of the record shows that service connection has been 
granted for arthritis of the lumbar spine with slight 
limitation of motion, and that a 10 percent evaluation was 
assigned under Diagnostic Code 5292.  

Where there are no findings of neurological damage or 
intervertebral disc syndrome, a rating for the veteran's 
arthritis of the lumbar spine may be assigned either under 
Diagnostic Codes 5292 or 5295.  Although, no more than one 
rating may be assigned without violating the rule against the 
pyramiding of disabilities.  38 C.F.R. § 4.14.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 10 
percent evaluation requires characteristic pain on motion.  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  

A 40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  

The medical evidence shows that the service-connected 
arthritis of the lumbar spine is manifested by complaints of 
pain and some related restriction of motion, without episodes 
of incapacitating pain or flare-ups.  The veteran did report 
having constant pain.  The recent X-ray evidence shows mild 
spondylosis, mild disk space narrowing, and mild facet 
arthropathy.  

In performing activities such as standing for long periods or 
driving, the evidence indicates that the veteran's pain 
worsens.  He reported that he could not sit longer than 15 to 
20 minutes at a time.  However, there are no findings of 
nerve involvement.

In DeLuca, 8 Vet. App. 202, the Court held that, in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

One VA examiner noted that the veteran would probably have 
additional range of motion loss of his lower back following 
significant activity.  

Taken into account the DeLuca factors, the Board finds that a 
20 percent rating for the service-connected arthritis of the 
lumbar spine with moderate limitation of motion under 
Diagnostic Code 5292 best represents his current disability 
picture.  

The evidence does not indicate the presence of significant 
neurological deficits, marked limitation of forward bending, 
or other severe manifestations associated with the arthritis 
to support the assignment of a rating in excess of 20 percent 
under either Diagnostic Code 5292 or 5295.  

It appears that moderate limitation of motion with complaints 
of pain associated with some L4-L5 disk space narrowing are 
the most prominent features of the veteran's disability, and 
that the disability picture more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5292, 
as noted hereinabove.  38 C.F.R. § 4.7.  

Again, the Board finds that the evidence shows that this 
level of impairment due to the arthritis of the lumbar spine 
has existed since the effective date of the claim. Fenderson, 
12 Vet. App. 119.  


(3)  Bilateral Elbows

A review of the record shows that service connection has been 
granted for a right elbow disability and for a left elbow 
disability, and that a noncompensable evaluation for each was 
assigned under Diagnostic Code 5206.  

Full flexion of the elbow is from zero to 145 degrees.  
38 C.F.R. § 4.71, Plate I.  

A compensable level of limitation of motion exists where 
flexion of the forearm is limited to 100 degrees or less, or 
where extension of the forearm is limited to 45 degrees or 
more.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 
(2002).  

The evidence reflects that the veteran has complained of 
persistent bilateral elbow pain and that lifting objects 
greater than 10 or 15 pounds aggravates the pain.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  

At the January 2002 examination, the VA examiner noted that 
the veteran's range of motion in both elbows was from zero 
degrees of extension to 140 degrees of flexion.  That is far 
greater range of motion than required for a 10 percent rating 
under Diagnostic Codes 5206 and 5207; in fact, his range of 
motion is only slightly less than normal (0-145 degrees).  

At the time of the recent examination, there was pain with 
pronation of the elbows (right more than left).  Prior 
examinations revealed tenderness to palpation.  However, even 
acknowledging that the veteran, at times, experiences pain in 
the elbows, the overall evidence does not indicate that pain 
causes additional functional impairment-in the way 
of limitation of motion-so as to warrant a compensable 
rating under Diagnostic Codes 5206 and 5207.  DeLuca, 8 Vet. 
App. 202.  

While the veteran has reported pain and stiffness of his 
elbows in the morning, the Board notes that there have been 
no documented flare-ups since the effective date of the grant 
of service connection.  Nor has the veteran reported any 
exacerbation of bilateral elbow pain, which would tend to 
make it difficult for him to use his upper extremities.  
38 C.F.R. §§ 4.10, 4.40, 4.41, 4.45, 4.59.  

Hence, the Board finds, given the absence of findings of 
arthritis, that an initial compensable rating is not for 
application in this case for the service-connected left elbow 
disability picture.  

However, the Board notes that the recent MRI of the veteran's 
right elbow in January 2000 did suggest some mild 
degenerative changes.  

In the absence of a compensable functional limitation, the 
Board finds that a 10 percent rating is warranted for the now 
demonstrated arthritis of the right elbow on basis of the 
veteran having painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

The Board must now consider whether a "staged" rating is 
indicated.  As noted hereinabove, degenerative changes 
involving the veteran's right elbow were first suggested by 
MRI in January 2000.  However, the Board finds that the level 
of impairment due to degenerative changes of the right elbow 
likely has existed since the date of the grant of service 
connection.  Fenderson, 12 Vet. App. 119.  



ORDER

An initial rating of 20 percent for the service-connected 
arthritis of the right knee is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An initial rating of 20 percent for the service-connected 
arthritis of the lumbar spine is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An initial rating of 10 percent for the service-connected 
right elbow disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An initial compensable rating for the service-connected left 
elbow disability is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



